Citation Nr: 0514818	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Barbara Williams


WITNESSES AT HEARING ON APPEAL

 Appellant and his mother


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for paranoid schizophrenia.  In July 
2000, the veteran testified at a Travel Board hearing in St. 
Petersburg, Florida.  Thereafter, in December 2000, the Board 
remanded the claim to the RO for additional development of 
the evidence.  In December 2002, the Board conducted its own 
evidentiary development, and in August 2003 the claim was 
again remanded to the RO for evidentiary development.


REMAND

In communication with the Board in January 2005, the veteran 
indicated his desire to attend a personal hearing at the 
central office in Washington D.C.  Such a hearing was 
scheduled for May 31, 2005.  However, in April 2005, the 
Board received communication from the veteran's personal 
representative indicating that he was no longer able to 
attend a hearing in Washington D.C. and wished to be 
scheduled for a Travel Board hearing at the RO in St. 
Petersburg, Florida instead.  

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704).  In light of the veteran's request 
and to accord him due process, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).





Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO via the 
Appeals Management Center for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO nearest 
his current residence in accordance with 
38 C.F.R. § 20.704.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




